Exhibit 10.6

PLEDGE AND SECURITY AGREEMENT

* * * * * * * * * *

TO: FIVE STAR BANK

1. Definitions. In this Agreement, the words we, our, us, ours and Assignor mean
each and all of those who sign it. The words you, your, yours and Bank mean FIVE
STAR BANK

2 Purpose of Assignment. The purpose of this Assignment is to secure payment to
the Bank of all Liabilities (as defined herein), and performance of all
obligations in respect thereof, of LEATHERSTOCKING GAS COMPANY, LLC (hereinafter
referred to as “Debtor”), whose address is 330 West William Street, Corning, New
York 14830.

3. Assignment of Stock. For value received, we grant a security interest in and
right of set-off to, and assign, transfer and pledge to you, your successors and
assigns, all of our right, title and interest in and to the following limited
liability company stock interest in our name (the “Assigned Stock”):

Collateral Description

 

Pledge and Security Agreement for Debtor’s Limited Liability Company Stock

 

Name Serial # Shares Owner Leatherstocking Gas Company, LLC Uncertified
Securities 50% Mirabito Regulated Industries, LLC Leatherstocking Gas Company,
LLC Uncertified Securities 50% Corning Natural Gas Holding Corporation

 

This Assignment shall cover all renewals of, additions to, substitutions for,
interest on and proceeds of the Assigned Stock and all certificates, receipts or
other instruments evidencing such Assigned Stock.

4. Meaning of Assignment. This Assignment gives you a collateral security
interest in and all rights to the Assigned Stock, as defined under Article 9 of
the Uniform Commercial Code of the State of New York, as that definition is
amended from time to time, as if you were the owner of the Assigned Stock. In
the case of any Default (as defined herein) under this Assignment, you may use
the Assigned Stock to pay any and all Liabilities (as defined herein) of the
Debtor to you. Any surplus money will be returned to us.

This Assignment is irrevocable.

5. Debts and Liabilities Covered. Obligations covered by this Assignment include
all debts, liabilities and obligations of Debtor to you of every kind, nature
and description, without regard to enforcement of any guaranty or any other
obligations or security, and whether or not such debts, liabilities or
obligations arise hereunder or otherwise, are now existing or hereafter
incurred, matured or unmatured, direct or indirect, primary or secondary,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, regardless of how the same may be evidenced, and whether participated to or
from

1

 

Bank in whole or in part, and including any extensions and renewals thereof, or
a part thereof, together with interest, fees, charges, expenses and cost of
collection including reasonable attorney’s fees (hereinafter referred to as
“Liabilities”).

6. Ownership of Assigned Stock. We represent and warrant that:

(a)We are the only owners of the Assigned Stock as detailed in page 1 of this
Agreement;

(b)There are no other liens, security interests, encumbrances or claims against
the Assigned Stock; and

(c)We are authorized to assign the Assigned Stock to you.

7. Delivery of Stock Documents. We agree to deliver to you any documents
requested by you representing the Assigned Stock or your security interest in
the Assigned Stock. Whenever any or all of the Liabilities are not paid or an
Event of Default as described in Paragraph 12 occurs, you, in each such case,
shall have the right, but not the duty, then or at any time or times thereafter,
without notice to us, to liquidate the Assigned Stock and to use the same for
purposes of liquidating all or any part of the Assigned Stock and to apply the
liquidated funds to all or part of the Liability then due and payable and in
such manner as you, in your sole discretion, may deem advisable.

8. Maturity. Upon maturity of Liability, any and all remaining Assigned Stock
will be returned, return receipt requested, to the respective owner(s) of
record.

9. Stock Liquidation. So long as this Assignment is in effect, we will not
transact, convey, transfer or endorse the Assigned Stock without your prior
written consent.

10. Protection of Assignment. We hereby irrevocably constitute and appoint you
as our attorney-in-fact to act in our place in all matters concerning the
Assigned Stock. You may take any steps that you believe are necessary to protect
your rights in the Assigned Stock including the filing of UCC financing
statements without our signature with regard to the Assigned Stock with
appropriate local and state offices. Further, we agree (or, in our stead, you
are authorized) to notify any other bank or fmancial institution holding the
Assigned Stock, using the Notice of Assignment form, and obtain each such other
institution’s acknowledgment of the Bank’s interest in the Assigned Stock on
such form.

11. Default. Upon the occurrence of any Event of Default under this Assignment,
you may apply all or any part of the Assigned Stock (up to the amount of this
Assignment) in payment of the Liabilities. An “Event of Default” or a “Default”
under this Assignment will take place if any of the following occurs:

(a)The Debtor fails to comply with the terms and conditions of any promissory
note, loan agreement or instrument evidencing the Liabilities or any other
obligation to you;

(b)We fail to comply with the terms of this Assignment or with the terms and
conditions of any promissory note, agreement, instrument or other obligation we
have entered into with you;

(c)We make any false or misleading representations herein; or

2

 

(d)We file or Debtor files for bankruptcy or either of us is declared bankrupt,
anyone is appointed to take charge of or there is an assignment of any of
Debtor’s or our property for the benefit of creditors, or Debtor is or we are
generally not paying our debts as they become due.

12. Enforcement of Assignment. Upon the occurrence of any Event of Default as
described in Paragraph 12, you may take, without notice to us, any steps
necessary to collect on and to enforce your rights in the Assigned Stock. You
may collect on the Assigned Stock even if you have other security for or other
means of collecting the Liabilities of the Debtor. You may take any actions in
our name or en our behalf to enforce this Assignment. We agree to pay all of
your costs and expenses, including reasonable attorney’s fees, in the collection
or enforcement of the Assignment or in realizing upon the Assigned Stock.

13. Your Rights. Without affecting our liability to you, as pledgor herein you
may at any time do any of the following without notice to us:

(a)Change the time for repayment or any other provisions with respect to any of
the Liabilities, grant any extension, compromise, settlement, release or
discharge (in whole or in part) to Debtor or any other party liable with Debtor,
and release or compromise or fail to perfect or omit to collect or enforce any
collateral security held by you;

(b)Realize on and apply any sums of money or other collateral held by you,
whether or not deposited by us, to such obligation or obligations as you may
elect, whether secured hereby or not, without regard to any or all of our rights
in respect of the application thereof;

(c)Delay in the exercise of, or refrain from exercising, any of your rights
against Debtor or us;

(d)Fail to give notice to us of a default in the terms and conditions of the
Liabilities; or

(e)Take any other action or engage in any course of conduct, which might
constitute a legal or equitable discharge or defense of a surety, guarantor or
assignor.

Your rights, powers and remedies under or in respect of this Assignment shall be
cumulative and not exclusive of any right or remedy you otherwise have. You may
exercise your banker’s lien or right of set-off with respect to the Liabilities
in the same manner as if the Liabilities were unsecured.

14. Security Interest. The security interest granted hereby is a continuing
security interest and no notice of the creation or existence of any Liabilities
or of any renewal, extension or modification thereof need be given to us. This
security interest shall continue in effect notwithstanding that from time to
time no secured Liabilities may exist; and this security interest shall be
terminated only upon receipt by you of written notice of revocation by us or
upon receipt of notice of our death, and in either of such events the security
interest created hereby shall continue as to Liabilities then existing and as to
any and all renewals, extensions or modifications thereof made after such
events. We hereby expressly waive demand, presentment, protest and notice of
dishonor on any and all of the Liabilities.

15. Failure to Exercise Rights. You may accept partial or late payments from the
Debtor without forfeiting any of your rights under this Assignment. You may also
delay or fail to exercise any rights against the Debtor or us without losing
your ability to exercise those rights at any other time.

3

 

16. Changes To This Assignment. The terms of the Assignment cannot be changed
unless you agree to the changes in writing. If any provision herein shall be
deemed invalid, such provision shall be deemed omitted to the extent invalid,
but the remainder of such provision and the remaining provisions hereof shall be
given full effect.

17. Binding Effect. This Assignment will not be terminated by the incapacity,
death or dissolution of us. It will be binding on our successors,
representatives, heirs and/or assigns.

18. Governing Law. This Assignment shall be deemed to be a contract under the
laws of the State of New York, and for all purposes shall be governed by and
construed in accordance with the laws of said State. We consent to the personal
Jurisdiction of all courts in the State of New York in any and all actions
pertaining hereto and to service of process by certified or registered mail sent
to our address set forth below or to any changed address of which we have given
you notice.

IN WITNESS WHEREOF, we have caused this Assignment to be executed on August 27,
2014.

 

PLEDGOR: MIRABITO REGULATED INDUSTRIES, LLC   By: /s/ John Mirabito Name
Printed: John Mirabito Title Printed: Chairman       PLEDGOR: CORNING NATURAL
GAS HOLDING CORPORATION   By: /s/ Michael German Name Printed: Michael German
Title Printed: President

 